 Case 2:18-cv-00156-JRG Document 30 Filed 11/20/18 Page 1 of 2 PageID #: 231




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION

WPEM, LLC,                                          §
                                                    §
         Plaintiff,                                 §
                                                    §         Case No. 2:18-cv-00156-JRG
v.                                                  §
                                                    §         JURY TRIAL DEMANDED
SOTI INC.,                                          §
                                                    §
         Defendant.                                 §

       SOTI’S RESPONSE TO WPEM’S MOTION TO DISMISS WITH PREJUDICE
                 AND MOTION TO DISMISS WITHOUT PREJUDICE

         Defendant SOTI Inc. (“SOTI”) files this Response to Plaintiff WPEM, LLC’s (“WPEM”)

Opposed Motion to Dismiss (“Motion to Dismiss”) (Dkt. No. 28). Despite the “opposed”

characterization of WPEM’s Motion to Dismiss, SOTI does not oppose dismissal of WPEM’s

claims against SOTI with prejudice.        Further, SOTI moves the Court to dismiss, without

prejudice, its claims against WPEM, including its counterclaims and declaratory judgment

actions of non-infringement and invalidity (see Dkt No. 10). However, SOTI does not believe

each Party should bear its own costs and fees.

         Concurrent with this filing, SOTI, as a “prevailing party” under 35 U.S.C. § 285, is filing

a motion for leave (“Motion for Leave”), requesting permission from the Court to file a motion

to recover attorneys’ fees pursuant to 35 U.S.C. § 285. In its Motion for Leave, SOTI outlines

the reasons why this case qualifies as exceptional under Section 285.

         Accordingly, SOTI respectfully requests that the Court dismiss WPEM’s claims with

prejudice and dismiss SOTI’s claims without prejudice.




73683896.1
 Case 2:18-cv-00156-JRG Document 30 Filed 11/20/18 Page 2 of 2 PageID #: 232




Date: November 20, 2018                            Respectfully submitted,

                                                   By /s/ Robert Greeson
                                                          Robert Greeson

                                                   NORTON ROSE FULBRIGHT US LLP
                                                   Robert Greeson (Texas Bar No. 24045979)
                                                   Lead Attorney
                                                   robert.greeson@nortonrosefulbright.com
                                                   2200 Ross Avenue, Suite 3600
                                                   Dallas, Texas 75201
                                                   Tel: (214) 855-7430
                                                   Fax:(214) 855-8200

                                                   Erik Janitens (Texas Bar No. 24097878)
                                                   erik.janitens@nortonrosefulbright.com
                                                   1301 McKinney Street, Suite 5100
                                                   Houston, Texas 77010
                                                   Tel: (713) 651-3629
                                                   Fax:(713) 651-5246
                                                   ATTORNEYS FOR DEFENDANT SOTI INC.

                                CERTIFICATE OF SERVICE

         The undersigned hereby certifies that on November 20, 2018, all counsel of record who

are deemed to have consented to electronic service are being served with a copy of this document

via CM/ECF. Any other counsel of record will be served in accordance with the Federal Rules

of Civil Procedure.

                                                    /s/ Robert Greeson
                                                        Robert Greeson




73683896.1
                                             -2-
